Title: To Thomas Jefferson from James Wood, 29 August 1793
From: Wood, James
To: Jefferson, Thomas



Sir
In Council August 29th. 1793.

By a letter just received from Colonel Newton Commandant of the Norfolk Militia, the Executive are notified of the Arrival in Hampton Road, of a British ship of 74 Guns, with her Prize the Sans Culotte. The enclosed is a Copy of Colonel Newton’s letter and an Application from the British-Consul, that the ship be permitted to Water and take in Provisions. The Board have declined giving any instructions to Colonel Newton, doubts having arisen, whether the Case of the Sans Culotte from the peculiar situation in which she stands would come within the meaning of the 17th. Article of the Commercial Treaty with France. I have the honor to be with greatest respect &c.

James Wood

